 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 66 
364 
Leiferman Enterprises, LLC d/b/a Harmon Auto 
Glass and its successor Au
to Glass Repair and 
Windshield Replacement Service, Inc. 
and In-
ternational Union of Painters and Allied 
TradesŠDistrict Council 82.  
Case 18ŒCAŒ
18134 
August 6, 2010 
SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On October 30, 2009, the two sitting members of the 
Board issued a Supplemental D
ecision and Order in this 
proceeding, which is reported at 354 NLRB 872.
1  There-
after, the Respondent filed a petition for review in the 
United States Court of Appeals for the Eighth Circuit, 

and the General Counsel filed an application for en-
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
forcement.  On June 17, 201
0, the United States Supreme 
Court issued its decision in 
New Process Steel, L.P. v. 
NLRB, 130 S.Ct. 2635, holding that under Section 3(b) of 
the Act, in order to exercise the delegated authority of the 

Board, a delegee group of at 
least three members must be 
maintained.  Thereafter, th
e court of appeals remanded 
this case for further proceedi
ngs consistent with the Su-
preme Court™s decision. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 
and for the reasons stated in 
the decision reported at 354 
NLRB 872, which is incorporated by reference.
3                                                          
 2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 

all cases assigned to a panel, the Board members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
3 Having carefully considered the matter, we also reaffirm the 
Board™s underlying Decision and Order.  
Harmon Auto Glass
, 352 
NLRB 152 (2008). 
 